NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0422n.06

                                           No. 12-3738                                   FILED
                                                                                     Apr 26, 2013
                     UNITED STATES COURT OF APPEALS       DEBORAH S. HUNT, Clerk
                            FOR THE SIXTH CIRCUIT
                                         )
                                         )
KIMBERLY SNYDER,                         )
                                         ) ON APPEAL FROM THE UNITED
          Plaintiff-Appellant,           ) STATES DISTRICT COURT FOR THE
                                         ) SOUTHERN DISTRICT OF OHIO
v.                                       )
                                         )
COMMISSIONER OF SOCIAL                   )
SECURITY,                                )
                                         )
          Defendant-Appellee.            )



Before: COLE and DONALD, Circuit Judges; RUSSELL, Senior District Judge.*

       RUSSELL, Senior District Judge. Plaintiff-Appellant Kimberly Snyder appeals the district

court’s judgment affirming the Commissioner’s denial of Social Security disability insurance

benefits and supplemental security income. Snyder initially applied for benefits in 2002 under Titles

II and XVI of the Social Security Act. After an administrative denial and an administrative appeal,

hearings were held before an administrative law judge, first in 2005 and 2006, and again on remand

in 2010. The administrative law judge issued written decisions in both 2006 and 2010 finding

Snyder not disabled and, therefore, not entitled to benefits. On a subsequent appeal to the district

court below, the magistrate judge issued two reports, first recommending that Snyder’s case be



       *
          The Honorable Thomas B. Russell, United States Senior District Judge for the Western
District of Kentucky, sitting by designation.
No. 12-3738
Kimberly Snyder v. Comm’r of Soc. Sec..

remanded for an immediate award of benefits and then, in a second supplemental report,

recommending instead that the case be remanded for rehearing. The district court, after conducting

a de novo review of the record, declined to adopt either of the magistrate’s recommendations and

instead affirmed the administrative law judge’s nondisability finding and denial of benefits.

       Snyder now appeals the district court’s judgment, arguing that the Commissioner has waived

his right to argue, or should be estopped from arguing, that the nondisability finding be affirmed;

that the district court abused its discretion by conducting a de novo review; that the administrative

law judge erred in his weighing of the opinions of her treating physicians; and that the vocational

expert’s testimony regarding whether Snyder could perform a significant number of jobs was

deficient and not supported by substantial evidence.

       We review the decision of a district court in a Social Security case de novo. Jordan v.

Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008). This Court “may not try the case de novo,

nor resolve conflicts in evidence, nor decide questions of credibility.” Id. (quoting Garner v.

Heckler, 745 F.2d 383, 387 (6th Cir. 1984)). Rather, the Commissioner’s decision must be affirmed

unless the administrative law judge failed to apply the correct legal standard or made findings of fact

unsupported by substantial evidence, based on the record as a whole. Id. (citing 42 U.S.C. § 405(g)).

“Substantial evidence” means “such evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Where

substantial evidence exists, we will defer to the Commissioner’s decision “even if there is substantial

evidence in the record that would have supported the opposite conclusion.” Longworth v. Comm’r




                                                  2
No. 12-3738
Kimberly Snyder v. Comm’r of Soc. Sec..

Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (quoting Warner v. Comm’r of Soc. Sec., 375

F.3d 387, 390 (6th Cir. 2004)).

       Having carefully reviewed the administrative record, the controlling case law, and the

parties’ appellate briefs, and having determined that oral argument was unnecessary, we agree with

the district court’s decision to affirm the administrative law judge’s nondisability finding and denial

of benefits. Because the district court thoroughly explained its decision, and because our issuance

of a more detailed written opinion would be unnecessarily duplicative and would not enhance this

court’s jurisprudence, we AFFIRM for the reasons set forth in the district court’s opinion.




                                                  3